




--------------------------------------------------------------------------------



    
Exhibit 10.13


EMCORE Corporation 2012 Equity Incentive Plan


Performance-Based Restricted Stock and Restricted Stock Unit Award Agreement


To: Jeffrey Rittichier


On October 18, 2016 (the “Grant Date”), EMCORE Corporation, a New Jersey
corporation (the “Company”), granted you an award (the “Award”) of a target
number of 100,000 performance-based shares. The Award consists of a target
number of 33,333 performance-based restricted shares (the “Restricted Stock”) of
the Company’s common stock, no par value per share (the “Common Stock”) and a
target number of 66,667 performance-based restricted stock units (the
“Restricted Stock Units”) under the EMCORE Corporation 2012 Equity Incentive
Plan, as adopted effective January 25, 2012, and as further amended from time to
time (the “Plan”). Each Restricted Stock Unit represents, on the books of the
Company, a unit which is equivalent to one share of Common Stock.
This Performance-Based Restricted Stock and Restricted Stock Unit Award
Agreement (the “Agreement”) evidences the Award of the Restricted Stock and
Restricted Stock Units. This Agreement and the Award of the Restricted Stock and
Restricted Stock Units are made in consideration of your employment or service
relationship with the Company or an Affiliate of the Company (as applicable,
your “Employer”). The Award is subject in all respects to and incorporates by
reference the terms and conditions of the Plan and any terms and conditions
relating to Restricted Stock and Restricted Stock Units and specifies other
applicable terms and conditions of your Restricted Stock and Restricted Stock
Units. This Agreement hereby supersedes and replaces the prior award agreement
evidencing the Award, and you shall have no further rights under such prior
agreement.
A copy of the Plan and the Prospectus for the Plan, as amended from time to time
(the “Prospectus”), is being provided or made available to you in connection
with the Award. By executing this Agreement, you acknowledge that you have
received a copy of the Plan and the Prospectus. You may request additional
copies of the Plan or Prospectus by contacting EMCORE Corporation, Attn: Chief
Financial Officer, 2015 West Chestnut Street, Alhambra, CA 91803. You also may
request from the Secretary of the Company copies of the other documents that
make up a part of the Prospectus (described more fully at the end of the
Prospectus), as well as all reports, proxy statements and other communications
distributed to the Company’s security holders generally.
1.Terminology; Conflicts. The Glossary at the end of this Agreement includes
definitions of certain capitalized words used in this Agreement. All terms not
defined in this Agreement (including the Glossary) have the meanings given in
the Plan. Unless otherwise specifically provided in this Agreement, in the event
of any conflict, ambiguity or inconsistency between or among any defined term in
this Agreement or the Plan, the provisions of, first, the Plan and second, this
Agreement, will control in that order of priority, except in the case of Section
14 of this Agreement, which will control in all cases.
2.Terms and Conditions of Award. The following terms and conditions will apply:


(a)Performance Vesting Condition. Your target number of Restricted Stock and
Restricted Stock Units shall be subject to the performance-based forfeiture and
vesting provisions below:


(i)All of the Restricted Stock and Restricted Stock Units are nonvested and
forfeitable as of the Grant Date. 33,333 of the target number of Restricted
Stock Units shall be “First Tranche Target Units,” 33,334 of the target number
of Restricted Stock Units shall be “Second Tranche Target Units” and all of the
33,333 target number of shares of Restricted Stock shall be “Third Tranche
Target Shares,” with each such tranche of Restricted Stock and Restricted Stock
Units subject to the vesting conditions described below.


(ii)Subject to earlier termination as provided in this Agreement, your First
Tranche Target Units, Second Tranche Target Units and Third Tranche Target
Shares are each subject to a vesting requirement based on the Company’s Total
Shareholder Return achieved relative to the Total Shareholder Return for the
Index. The Company’s Total Shareholder Return percentile ranking will be
measured over a three-year performance period as follows: (a) the first
performance period will begin on October 18, 2016





--------------------------------------------------------------------------------





and end on October 17, 2017 (the “First Performance Period”) and will be the
performance measurement period applicable to the First Tranche Target Units, (b)
the second performance period will begin on October 18, 2016 and end on October
17, 2018 (the “Second Performance Period”) and will be the performance
measurement period applicable to the Second Tranche Target Units, and (c) the
third performance period will begin on October 18, 2016 and end on October 17,
2019 (the “Third Performance Period,” and together with the First Performance
Period and the Second Performance Period, each a “Performance Period”) and will
be the performance measurement period applicable to the Third Tranche Target
Shares. Total Shareholder Return performance for each Performance Period will be
determined with reference to the goals set forth in the table below:
Total Shareholder Return for the Performance Period Relative to the Total
Shareholder Return for the Index
% of Target Number of Awards in Applicable Tranche Becoming Vested and
Nonforfeitable
<50% of Index
0%
50% of Index
0%
60% of Index
20%
80% of Index
60%
100% of Index
100%
120% of Index
140%
140% of Index
180%
150% of Index
200%
>150 of Index%
200%



Except as described below, all of your First Tranche Target Units, Second
Tranche Target Units and Third Tranche Target Shares will terminate for no
consideration at the end of the applicable Performance Period if the Company
achieves a Total Shareholder Return that is equal to or less than fifty percent
(50%) of the Total Shareholder Return for the Index. If the Company achieves a
Total Shareholder Return relative to the Index for any applicable Performance
Period between the percentages listed in the table above, the percentage of your
First Tranche Target Units, Second Tranche Target Units and Third Tranche Target
Shares, as applicable, that will be eligible to become vested and nonforfeitable
will be pro-rated on a straight-line basis between the closest two percentages
listed in the table above. The maximum percentage of your First Tranche Target
Units, Second Tranche Target Units and Third Tranche Target Shares that may be
eligible to become vested and nonforfeitable is the maximum percentage listed in
the table above. Any of your First Tranche Target Units, Second Tranche Target
Units and Third Tranche Target Shares that do not become eligible to become
vested and nonforfeitable at the end of the applicable Performance Period based
on the Company’s Total Shareholder Return for the applicable Performance Period
will automatically terminate for no consideration at the end of the applicable
Performance Period and any unvested and forfeited shares of Restricted Stock
shall be automatically transferred to the Company as of such date, without any
other action by you.
(iii)The Restricted Stock and Restricted Stock Units are intended to qualify as
“performance based compensation” under Section 162(m) of the Code. Accordingly,
the Administrator shall follow any procedures determined by it from time to time
to be necessary or appropriate to ensure qualification of the Restricted Stock
and Restricted Stock Units under Section 162(m) of the Code (including, without
limitation, certifying in writing the achievement of the Total Shareholder
Return for each applicable Performance Period relative to the Index before any
vesting and/or payment is made with respect to any Restricted Stock and
Restricted Stock Units).


(b)Continued Service Vesting Condition. In addition to achievement of the Total
Shareholder Return performance-vesting requirements set forth above, in order
for any of your Restricted Stock and Restricted Stock Units to become vested and
nonforfeitable, you must continue to be a Service Provider through the last day
of the applicable Performance Period. Unless this Agreement provides to the
contrary, none of the Restricted Stock and Restricted Stock Units will become
vested and nonforfeitable after you cease to be a Service Provider, and any
Restricted Stock and Restricted Stock Units that are nonvested and forfeitable
as of the date you cease to be a Service Provider shall terminate for no
consideration and any unvested and forfeited shares of Restricted Stock shall be
automatically transferred to the Company as of such date, without any other
action by you.







--------------------------------------------------------------------------------





(c)Change in Control. If a Change in Control occurs during any Performance
Period while any of your Restricted Stock and Restricted Stock Units are
outstanding, the following provisions shall apply:


(i)If the Change in Control occurs after the end of any applicable Performance
Period but before any Restricted Stock Units that have become vested and
nonforfeitable based on the Company’s Total Shareholder Return performance for
the completed Performance Period have been paid, such vested and nonforfeitable
Restricted Stock Units will be paid as provided for in Section 2(e) below.


(ii)If the Change in Control occurs during any in-progress performance period
while any of your Restricted Stock and Restricted Stock Units are outstanding,
the applicable Performance Period (each, an “Adjusted Performance Period”) will
be deemed to end on the day immediately preceding the Change in Control and
performance will be measured based on the Company’s Total Shareholder Return
relative to the Index through the date of the Change in Control, provided that
(1) instead of using an average stock price to measure the Company’s Total
Shareholder Return at the end of any Adjusted Performance Period, the Company’s
Total Shareholder Return at the end of any Adjusted Performance Period will be
measured using the price per share of Common Stock to be paid in the Change in
Control in accordance with the definitive agreement governing the transaction
constituting the Change in Control (or, in the absence of such agreement, the
closing price per share of Common Stock on the last trading day prior to the
Change in Control, as reported at the close of regular trading on the principal
exchange on which the Common Stock is listed), and (2) the Total Shareholder
Return for the Index shall be determined in accordance with the definition of
Total Shareholder Return, but using the day immediately preceding the Change in
Control as the last day of each Adjusted Performance Period. Any Restricted
Stock and Restricted Stock Units that become eligible to become vested and
nonforfeitable based on the Company’s Total Shareholder Return performance for
any applicable Adjusted Performance Period (or if you are a party to an
employment agreement with the Company (an “Employment Agreement”) that entitles
you to vest in a minimum of the target number of Restricted Stock and Restricted
Stock Units for any applicable Adjusted Performance Period as a result of a
Change in Control or qualifying termination of employment following a Change in
Control, the target number of Restricted Stock and Restricted Stock Units if
greater) shall be referred to as “Adjusted Performance Period Awards”). For the
avoidance of doubt, if you are party to an Employment Agreement that entitles
you to vest in a specified percentage of your outstanding equity awards as a
result of a Change in Control or qualifying termination of employment following
a Change in Control, the Employment Agreement shall entitle you to vest in the
Adjusted Performance Period Awards as determined above.


(iii)Any Restricted Stock and Restricted Stock Units for an Adjusted Performance
Period that do not become Adjusted Performance Period Awards shall terminate at
the end of the applicable Adjusted Performance Period for no consideration and
any unvested and forfeited shares of Restricted Stock shall be automatically
transferred to the Company as of such date, without any other action by you.


(iv)If you are a party to an Employment Agreement that entitles you to vest in
any Adjusted Performance Period Awards for any applicable Adjusted Performance
Period solely as a result of a Change in Control, you will be entitled to vest
in the number of Adjusted Performance Period Awards becoming vested and
nonforfeitable pursuant to the terms of your Employment Agreement (the
“Accelerated Adjusted Awards”). The Accelerated Adjusted Awards will be released
or paid as provided for in Section 2(e) below.


(v)Any Adjusted Performance Period Awards for each applicable Adjusted
Performance Period that are not Accelerated Adjusted Awards (the “Time-Based
Adjusted Awards”), will become vested and nonforfeitable on the last day of the
applicable original Performance Period (before any adjustment), subject to you
continuing to be a Service Provider through such date. In addition, (1) if you
suffer an involuntary termination without Cause (which shall have the same
meaning as in your Employment Agreement, or if you are not party to an
Employment Agreement, shall have the same meaning as in the Plan) within two
years following the Change in Control and prior to the last day of any
applicable original Performance Period, all of your unvested Time-Based Adjusted
Awards will become vested and nonforfeitable as of the date of your termination
without Cause, and (2) if you are party to an Employment Agreement that entitles
you to vest in any Time-Based Adjusted Awards as a result of a qualifying
termination of employment following a Change in Control and you experience a
qualifying termination of employment prior to the last day of any applicable
original Performance Period, the applicable number of Time-Based Adjusted Awards
becoming vested pursuant to the terms of your Employment Agreement will become
vested and nonforfeitable as of the date of your qualifying termination of
employment. Any Time-





--------------------------------------------------------------------------------





Based Adjusted Awards becoming vested and nonforfeitable will be released or
paid as provided for in Section 2(e) below.


(vi)Notwithstanding anything to the contrary in this Agreement or the Plan, in
the event of a Change in Control in which the Restricted Stock and Restricted
Stock Units are not honored, assumed or substituted with an Alternative Award,
all of the Adjusted Performance Period Awards shall become vested and
nonforfeitable as of the last day of the applicable Adjusted Performance Period
and will be released or paid as provided for in Section 2(e) below. For the
avoidance of doubt and notwithstanding anything to the contrary in the Plan, any
Restricted Stock and Restricted Stock Units for an Adjusted Performance Period
that do not become Adjusted Performance Period Awards shall terminate at the end
of the applicable Adjusted Performance Period and any unvested and forfeited
shares of Restricted Stock shall be automatically transferred to the Company as
of such date, without any other action by you.


(d)Termination of Service. If you cease to be a Service Provider for any reason,
all Restricted Stock and Restricted Stock Units that are not then vested and
nonforfeitable will, after giving effect to any accelerated vesting as a result
of your ceasing to be a Service Provider, be immediately forfeited for no
consideration and any unvested and forfeited shares of Restricted Stock shall be
automatically transferred to the Company as of the date you cease to be a
Service Provider, without any other action by you.


(e)Settlement. Any shares of Restricted Stock subject to this Award that become
vested and nonforfeitable shall no longer be Restricted Stock and shall
immediately thereafter become unrestricted shares of Common Stock and may be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated in
compliance with Applicable Law, this Agreement and any other agreement to which
such shares are subject. Any Restricted Stock Units subject to this Award that
become vested and nonforfeitable shall be paid in an equivalent number of whole
shares of Common Stock (with any fractional Restricted Stock Units rounded down
to the nearest whole number of shares of Common Stock) as soon as practicable
following the applicable vesting date, but in any event no later than the 15th
day of the third calendar month following the end of the calendar year in which
the vesting date occurs; provided that any Restricted Stock Units that become
vested and nonforfeitable in connection with or following a Change in Control
will be paid no later than the 30th day following the applicable vesting date.
Upon issuance, such shares of Common Stock may be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated in compliance with Applicable
Law, this Agreement and any other agreement to which such shares are subject.
Your settlement rights pursuant to this Agreement shall be no greater than the
right of any unsecured general creditor of the Company. The Company will not be
required to issue fractional shares of Common Stock upon settlement of the
Restricted Stock Units.


3.Restrictions on Transfer. You may not sell, assign, transfer, pledge, hedge,
hypothecate, encumber or dispose of in any way (whether by operation of law or
otherwise) any unvested Restricted Stock or Restricted Stock Units, and unvested
Restricted Stock and Restricted Stock Units may not be subject to execution,
attachment or similar process. Any sale or transfer, or purported sale or
transfer, shall be null and void. The Company will not be required to recognize
on its books any action taken in contravention of these restrictions.


4.Issuance of Shares.


(a)Notwithstanding any other provision of this Agreement, you may not sell the
shares of Common Stock acquired upon vesting of the Restricted Stock and
Restricted Stock Units unless such shares are registered under the Securities
Act, or, if such shares are not then so registered, such sale would be exempt
from the registration requirements of the Securities Act. The sale of such
shares must also comply with other Applicable Law and any applicable insider
trading policy of the Company governing the Common Stock and you may not sell
the shares of Common Stock if the Company determines that such sale would not be
in material compliance with such Applicable Law or insider trading policy.


(b)The Company shall issue shares of Restricted Stock subject to the Award
either: (a) in certificate form as provided in Section 4(c) below; or (b) in
book entry form, registered in your name with notations regarding the applicable
restrictions on transfer imposed under this Agreement. Concurrently with the
execution and delivery of this Agreement, you shall deliver to the Company an
executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to such shares.


(c)Any certificates representing shares of Restricted Stock that may be
delivered to you by the Company prior to vesting shall be redelivered to the
Secretary of the Company to be held until the restrictions on such shares shall
have lapsed and the shares shall thereby have become vested or the shares
represented thereby have been





--------------------------------------------------------------------------------





forfeited hereunder. Such certificates shall bear the following legend and any
other legends the Company may determine to be necessary or advisable to comply
with all Applicable Laws:


“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE EMCORE CORPORATION 2012
EQUITY INCENTIVE PLAN AND THE RELATED AWARD AGREEMENT AND NEITHER THIS
CERTIFICATE NOR THE SHARES REPRESENTED BY IT ARE ASSIGNABLE OR OTHERWISE
TRANSFERABLE EXCEPT IN ACCORDANCE WITH SUCH PLAN, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY.”
(d)Promptly after the vesting of any shares of Restricted Stock pursuant to this
Agreement and the satisfaction of any and all related tax withholding
obligations pursuant to Section 5, the Company shall, as applicable, either
remove the notations on any shares of Restricted Stock issued in book entry form
which have vested or deliver to you, or your designated broker on your behalf,
the shares electronically or a certificate or certificates evidencing the number
of shares of Restricted Stock which have vested (or, in either case, such lesser
number of shares as may result after giving effect to Section 5).


(e)The shares of Common Stock issued in settlement of the Restricted Stock Units
shall be registered in your name. The Company will deliver a share certificate
to you, or deliver shares electronically or in certificate form to your
designated broker on your behalf.
(f)If you are deceased (or in case of your Disability and if necessary) at the
time that a delivery of share certificates pursuant to this Section 4 is to be
made, the certificates will be delivered to your executor, administrator,
legally authorized guardian or personal representative. The Company may at any
time place legends referencing any Applicable Law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement, and the certificate shall bear such restrictive legends or
restrictions as the Company, in its sole discretion, shall require. You will, at
the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Agreement in your
possession in order to carry out the provisions of this Section 4(f).


(g)The grant of the Award and the shares of Common Stock issued in settlement of
the Award will be subject to and in compliance with all applicable requirements
of Applicable Law with respect to such securities. No shares of Common Stock may
be issued hereunder if the issuance of such shares would constitute a violation
of any Applicable Law. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Award shall relieve the Company of any liability in respect of
the failure to issue such shares as to which such requisite authority shall not
have been obtained. As a condition to the issuance of shares of Common Stock
hereunder, the Company may require you to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any Applicable Law and to
make any representation or warranty with respect thereto as may be requested by
the Company.


(h)Postponement of Delivery. The Company may postpone the issuance and delivery
of any shares of Common Stock provided for under this Agreement for so long as
the Company determines to be necessary or advisable to satisfy the following:


(i)the completion or amendment of any registration of such shares or
satisfaction of any exemption from registration under any Applicable Law;


(ii)compliance with any requests for representations; and


(iii)receipt of proof satisfactory to the Company that a person seeking such
shares on your behalf upon your Disability (if necessary), or upon your estate’s
behalf after your death, is appropriately authorized.


5.Tax Withholding. Upon any vesting of the Restricted Stock or any payment of
shares of Common Stock in respect of the Restricted Stock Units, the Company
shall automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then Fair
Market Value, to satisfy any withholding obligations of the Company and the
Employer with respect to such vesting or distribution of shares at the
applicable withholding rates. In the event that the Company cannot legally
satisfy, such withholding obligations by such reduction of shares, or in the
event of a cash payment or any other withholding event in respect of the
Restricted Stock and Restricted Stock Units, the Company or the Employer shall
be entitled to require a cash payment by or on your behalf and/or to deduct from
other compensation payable to you any sums required by federal, state or local
tax law to be withheld with respect to such vesting, distribution or payment.





--------------------------------------------------------------------------------







6.Adjustments for Corporate Transactions and Other Events.


(a)Adjustment Events. Upon an Adjustment Event, the number of shares of
Restricted Stock and Restricted Stock Units and the number of such shares of
Restricted Stock and Restricted Stock Units that are nonvested and forfeitable
will, without further action of the Administrator, be adjusted to reflect such
event pursuant to the provisions of Section 15.1 of the Plan. The Administrator
may make adjustments, in its discretion, to address the treatment of fractional
shares with respect to the Restricted Stock and Restricted Stock Units as a
result of the Adjustment Event. Adjustments under this Section 6 will be made by
the Administrator, whose determination as to what adjustments, if any, will be
made and the extent thereof will be final, binding and conclusive. No fractional
shares of Restricted Stock and Restricted Stock Units will result from any such
adjustments. Any such adjustment shall be consistent with section 162(m) of the
Code to the extent the Restricted Stock and Restricted Stock Units are subject
to such section of the Code.


(b)Binding Nature of Agreement. The terms and conditions of this Agreement will
apply with equal force to any additional and/or substitute securities received
by you in exchange for, or by virtue of your granting of, the Restricted Stock
and Restricted Stock Units, whether as a result of any Adjustment Event or other
similar event, except as otherwise determined by the Administrator. If the
Restricted Stock and Restricted Stock Units are converted into or exchanged for,
or stockholders of the Company receive by reason of any distribution in total or
partial liquidation or pursuant to any merger of the Company or acquisition of
its assets, securities of another entity, or other property (including cash),
then the rights of the Company under this Agreement will inure to the benefit of
the Company’s successor, and this Agreement will apply to the securities or
other property received upon such conversion, exchange or distribution in the
same manner and to the same extent as the Restricted Stock and Restricted Stock
Units.


7.Dividend Rights.


(a)No ordinary cash dividends payable with respect to a share of Restricted
Stock subject to this Award shall be paid until and unless such share becomes
vested and transferable (the “Accumulated Dividends”). As of each date that the
Company pays any Accumulated Dividends, the Company shall credit the Accumulated
Dividends to a bookkeeping account on the Company’s records that shall have a
value equal to a number of shares of Common Stock equal to (a) the amount of the
Accumulated Dividends paid on such date, divided by (b) the closing price of a
share of Common Stock on that date. Any Accumulated Dividends credited pursuant
to the foregoing provisions of this Section 7(a) will be subject to the same
vesting, payment, termination and other terms, conditions and restrictions as
the original Restricted Stock to which they relate and shall be paid on or
within ten (10) days after the date the shares of Restricted Stock vest. Shares
of Restricted Stock subject to this Award and any Accumulated Dividends with
respect to such shares shall be forfeited and all your rights to such shares and
Accumulated Dividends shall terminate, without further obligation on the part of
the Company, unless such shares of Restricted Stock become vested pursuant to
this Agreement.


(b)As of each date that the Company pays an ordinary cash dividend on its
outstanding Common Stock for which the related record date occurs after the
Grant Date and prior to the date all Restricted Stock Units subject to the Award
have either been paid or have terminated, the Company shall credit you with an
additional number of Restricted Stock Units equal to (a) the amount of the
ordinary cash dividend paid by the Company on a single share of Common Stock on
that date, multiplied by (b) the number of Restricted Stock Units subject to the
Award outstanding and unpaid as of such record date (including any Restricted
Stock Units previously credited under this Section 7(b) and with such total
number subject to adjustment pursuant to Section 15.1 of the Plan and this
Agreement), divided by (c) the closing price of a share of Common Stock on that
date. Any Restricted Stock Units credited pursuant to the foregoing provisions
of this Section 7(b) will be subject to the same vesting, payment, termination
and other terms, conditions and restrictions as the original Restricted Stock
Units to which they relate. No crediting of Restricted Stock Units will be made
pursuant to this Section 7(b) with respect to any Restricted Stock Units which,
as of the related record date, have either been paid or have terminated.


8.No Right to Continued Employment or Service. The Award shall not confer upon
you any right to be retained as a Service Provider, nor restrict in any way the
right of your Employer, which right is hereby expressly reserved, to terminate
your employment or service relationship at any time with or without Cause
(regardless of whether such termination results in (a) the failure of any Award
to vest; (b) the forfeiture of any unvested or vested portion of any Award;
and/or (c) any other adverse effect on your interests under the Plan). Nothing
in the Plan or this Agreement shall confer on you the right to receive any
future Awards under the Plan.







--------------------------------------------------------------------------------





9.Rights as Stockholder. Except as set forth in Section 7(a), you shall have the
same rights as a stockholder of the Company with respect to the shares of
Restricted Stock subject to the Award, including voting rights, provided that
such rights shall terminate immediately as to any shares of Restricted Stock
that are forfeited pursuant to this Agreement. You shall not have any rights as
a stockholder of the Company with respect to any shares of Common Stock
corresponding to the Restricted Stock Units granted hereby unless and until
shares of Common Stock are issued to you in respect thereof. No adjustment shall
be made for dividends, distributions or other rights for which the record date
is prior to the date such certificate or certificates are issued with respect to
the Restricted Stock Units, except as provided in Section 6 and Section 7(b) of
this Agreement.


10.The Company’s Rights. The existence of the Restricted Stock and Restricted
Stock Units does not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, including that of its Affiliates, or any merger or consolidation of
the Company or any Affiliate, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company or any Affiliate, or any sale or transfer of all or
any part of the Company’s or any Affiliate’s assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.


11.Entire Agreement. This Agreement, inclusive of the Plan incorporated into
this Agreement, contains the entire agreement between you, your Employer and the
Company with respect to the Restricted Stock and Restricted Stock Units. Any and
all existing oral or written agreements, representations, warranties, written
inducements, or other communications made prior to the execution of this
Agreement by any person with respect to the Award or the Restricted Stock and
Restricted Stock Units are superseded by this Agreement and are void and
ineffective for all purposes.


12.Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. In the event of
any ambiguity in this Agreement or any matters as to which this Agreement is
silent, the Plan will govern.


13.Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the
Restricted Stock and Restricted Stock Units as determined in the discretion of
the Administrator, except as provided in the Plan or in any other written
document signed by you and the Company. This Agreement may not be amended,
modified or supplemented orally.


14.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New Jersey
applicable to contracts executed and to be performed entirely within such state,
without regard to the conflict of law provisions thereof.


15.Severability. If a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement which violate such statute or public policy
shall be stricken, and all portions of this Agreement which do not violate any
statute or public policy shall continue in full force and effect. Further, it is
the parties’ intent that any court order striking any portion of this Agreement
should modify the terms as narrowly as possible to give as much effect as
possible to the intentions of the parties’ under this Agreement.


16.Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein. The Company may
require you to furnish or execute such other documents as the Company shall
reasonably deem necessary (a) to evidence such exercise or (b) to comply with or
satisfy the requirements of Applicable Law.


17.Investment Representation. If at the time of settlement of all or part of the
Restricted Stock Units, the Common Stock is not registered under the Securities
Act and/or there is no current prospectus in effect under the Securities Act
with respect to the Common Stock, you shall execute, prior to the issuance of
any shares of Common Stock in settlement of the Restricted Stock Units to you by
the Company, an agreement (in such form as the Administrator may specify) in
which you, among other things, represent, warrant and agree that you are
acquiring the shares acquired under this Agreement for your own account, for
investment only and not with a view to the resale or distribution thereof, that
you have knowledge and experience in financial and business matters, that you
are capable of evaluating the merits and risks of owning any shares of Common
Stock acquired under this Agreement, that you are a person who is able to bear
the economic risk of such ownership and that any subsequent offer for sale or
distribution of any of such shares shall be made only pursuant to (a) a
registration statement on an appropriate form under the Securities Act, which
registration statement has become effective and is current with regard to the
shares being offered or sold, or (b) a specific exemption from the registration
requirements of the Securities Act, it being understood that to the extent any
such





--------------------------------------------------------------------------------





exemption is claimed, you shall, prior to any offer for sale or sale of such
shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Administrator, from counsel for or approved by the
Administrator, as to the applicability of such exemption thereto.


18.Headings. Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.


19.Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.
20.Section 409A. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.


21.Interpretation. The Administrator shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the
Administrator under or pursuant to the Plan or this Award shall be final and
binding and conclusive on all persons affected hereby.


22.Authorization to Share Personal Data. You authorize any Affiliate of the
Company that employs or retains you or that otherwise has or lawfully obtains
personal data relating to you to divulge or transfer such personal data to the
Company or to a third party, in each case in any jurisdiction, if and to the
extent appropriate in connection with this Agreement or the administration of
the Plan.


23.Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or you, as the case may be, at the
following addresses or to such other address as the Company or you, as the case
may be, shall specify by notice to the other:


(i)if to the Company, to it at:
EMCORE Corporation
2015 West Chestnut Street
Alhambra, CA 91803
Attention: Chief Financial Officer
Fax: (626) 293-3424
(ii)if to you, to your most recent address as shown on the books and records of
the Company or Affiliate employing or retaining you.
All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.
24.Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Awards evidenced
hereby, you acknowledge: (a) that the Plan is discretionary in nature and may be
suspended or terminated by the Company at any time; (b) that the Award does not
create any contractual or other right to receive future grants of Awards; (c)
that participation in the Plan is voluntary; (d) that the value of the Awards is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; and (e)
that the future value of the Common Stock is unknown and cannot be predicted
with certainty.


25.Consent to Electronic Delivery. By entering into this Agreement and accepting
the Award evidenced hereby, you hereby consent to the delivery of information
(including, without limitation, information required to be delivered to you
pursuant to Applicable Law) regarding the Company and its Affiliates, the Plan,
this Agreement and the Award via Company web site or other electronic delivery.
26.Clawback Policy. The Restricted Stock and Restricted Stock Units are subject
to the terms of the Company’s recoupment, clawback or similar policy as it may
be in effect from time to time, as well as any similar provisions of Applicable





--------------------------------------------------------------------------------





Law, any of which could in certain circumstances require repayment or forfeiture
of the Restricted Stock and Restricted Stock Units or any shares of Common Stock
or other cash or property received with respect to the Restricted Stock and
Restricted Stock Units (including any value received from a disposition of the
shares acquired upon vesting or payment of the Restricted Stock and Restricted
Stock Units).


27.Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.
{The Glossary follows on the next page.}





--------------------------------------------------------------------------------







GLOSSARY




(a)“Index” means the Russell Microcap Index.


(b)“Total Shareholder Return” means the total shareholder return over the
applicable Performance Period for either the Company or the Index assuming that
any dividends are reinvested in a company’s stock on the payment date. Except as
provided in Section 2(c)(ii)), (1) total shareholder return for the Company
shall be calculated using (i) the average Company stock price at the close of
regular trading on the principal exchange on which the stock is listed or traded
for the 30-trading-day period ending with the last day on which the applicable
exchange is open for trading preceding the first day of the applicable
Performance Period, and (ii) the average Company stock price at the close of
regular trading on the principal exchange on which the stock is listed or traded
for the 30-trading-day period ending with the last trading day of the applicable
Performance Period, and (2) total shareholder return for the Index will be
measured over the same 30-trading day periods as for the Company.


(c)“Securities Act” means the Securities Act of 1933 and the rules promulgated
thereunder, as amended.


(d)“You”; “Your”. You means the recipient of the Restricted Stock and Restricted
Stock Units as reflected in the first paragraph of this Agreement. Whenever the
word “you” or “your” is used in any provision of this Agreement under
circumstances where the provision should logically be construed, as determined
by the Administrator, to apply to the estate, personal representative, or
beneficiary to whom the Restricted Stock and Restricted Stock Units may be
transferred by will or by the laws of descent and distribution, the words “you”
and “your” will be deemed to include such person.


{The signature page follows.}





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of October ___, 2017.


EMCORE CORPORATION


By:     
Name:     
Title:     
Date:     


The undersigned hereby represents that he/she has read the Prospectus and is
familiar with the Plan’s terms. The undersigned hereby acknowledges that he/she
has carefully read this Agreement and agrees, on behalf of himself/herself and
on behalf of his/her beneficiaries, estate and permitted assigns, to be bound by
all of the provisions set forth herein, and that the Award and Restricted Stock
and Restricted Stock Units are subject to all of the terms and provisions of
this Agreement, and of the Plan under which it is granted, as the Plan and this
Agreement may be amended in accordance with their respective terms. The
undersigned agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator concerning any questions arising under this
Agreement or the Plan with respect to the Award or Restricted Stock and
Restricted Stock Units.


WITNESS
AWARD RECIPIENT


        


Date:             
    







--------------------------------------------------------------------------------





STOCK POWER


FOR VALUE RECEIVED and pursuant to that certain Performance-Based Restricted
Stock and Restricted Stock Unit Award Agreement between EMCORE Corporation, a
New Jersey corporation (the “Company”), and the individual named below (the
“Individual”) dated as of _____________, ______, the Individual, hereby sells,
assigns and transfers to the Company, an aggregate 66,666 shares of Common Stock
of the Company, standing in the Individual’s name on the books of the Company
and represented by stock certificate number(s)
_____________________________________________ to which this instrument is
attached, and hereby irrevocably constitutes and appoints _________________
____________________________________ as his or her attorney in fact and agent to
transfer such shares on the books of the Company, with full power of
substitution in the premises.
Dated _____________, ________
    
Signature
    
Print Name
(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Company to exercise its
sale/purchase option set forth in the Performance-Based Restricted Stock and
Restricted Stock Unit Award Agreement without requiring additional signatures on
the part of the Individual.)







